                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 BRUCE C. MARPLE,                               :
                              Plaintiff,        :
                                                :
                        v.                      :                  No. 5:18-cv-00407
                                                :
 NANCY ANN BERRYHILL, Acting                    :
 Commissioner Social Security                   :
 Administration,                                :
                         Defendant.             :
                                                :

                                           OPINION

                    Plaintiff’s Request for Review, ECF No. 9—Denied
            Report and Recommendation, ECF No. 17—Approved and Adopted

Joseph F. Leeson, Jr.                                                              January 4, 2019
United States District Judge

I.     INTRODUCTION

       Plaintiff Bruce C. Marple applied for supplemental security income and alleged a

disability. After an Administrative Law Judge (ALJ) of the Social Security Administration

denied his application, Plaintiff filed a request for review in this Court under 42 U.S.C. § 405(g).

ECF No. 3. United States Magistrate Judge Jacob P. Hart issued a Report and Recommendation

(R&R), in which he recommends that this Court deny Plaintiff’s Request for Review and enter a

judgment in favor of the Commissioner. ECF No. 17. Plaintiff objected to the R&R. ECF No. 18.

For the reasons discussed below, this Court adopts the R&R, concludes that the ALJ’s decision is

supported by substantial evidence, and affirms the decision of the Commissioner of the Social

Security Administration. Plaintiff’s objections are overruled.




                                                 1
                                              010319
II.    LEGAL STANDARD

       When objections to a report and recommendation have been filed, “the court shall make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885

F.2d 1099, 1106 n.3 (3d Cir. 1989); Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). “District

Courts, however, are not required to make any separate findings or conclusions when reviewing

a Magistrate Judge’s recommendation de novo under 28 U.S.C. § 636(b).” Hill v. Barnacle, 655

F. App’x 142, 147 (3d Cir. 2016). The “court may accept, reject, or modify, in whole or in part,

the findings and recommendations” contained in the report. 28 U.S.C. § 636(b)(1)(C).

       District courts review a final decision of the Commissioner of Social Security to

determine whether the decision is supported by “substantial evidence.” See 42 U.S.C. § 405(g);

Marshall v. Astrue, No. 12-cv-6580, 2016 U.S. Dist. LEXIS 39982, at *8 (E.D. Pa. Mar. 28,

2016) (citing Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)). If the ALJ’s decision is

supported by substantial evidence, the district court must affirm that decision, even if it “would

have decided the factual inquiry differently.” Fargnoli v. Halter, 247 F.3d 34, 38 (3d Cir. 2001).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). It is “more than

a mere scintilla but may be somewhat less than a preponderance of the evidence.” Id. A district

court reviews the record to determine whether substantial evidence supports a factual

finding. Schaudeck, 181 F.3d at 431.

III.   ANALYSIS

       This Court adopts the R&R issued by Magistrate Judge Hart in its entirety and writes

separately only to address Plaintiff’s objections. Plaintiff raises one general objection: that Judge



                                                 2
                                              010319
Hart erred in recommending that Plaintiff’s request for review be denied. Plaintiff breaks his

general objection into two subparts. He argues that the ALJ failed to properly weigh the opinion

evidence and that the ALJ’s multiple errors with symptom evaluation compel reversal. These

objections simply restate two arguments contained in Plaintiff’s Request for Review and appear

to attack, without elaboration or argument, Judge Hart’s R&R. In these objections, Plaintiff does

not point the Court to any portion of the R&R with which he takes issue.

   A. The ALJ properly weighed the opinion evidence.

       Regarding his argument that the ALJ failed to properly weigh the opinion evidence,

Plaintiff disagrees with Judge Hart’s conclusion that the opinion of the treating nurse

practitioner, Faith Joyce, MSN, CRNP, was not well-supported. To support this objection,

Plaintiff references specific portions of Joyce’s treatment notes that supposedly contain

supportive clinical and objective findings consistent with her opinion. Plaintiff, however, fails to

address the ALJ’s reasoning for rejecting Joyce’s opinion and the inconsistent evidence

identified by Judge Hart.

       In the R&R, Judge Hart considers Joyce’s opinion and specifically determines the ALJ

provided adequate justification for giving little weight to the opinion. As Judge Hart notes, the

ALJ stated in her opinion reason as to why she gave little weight to Joyce’s description of

Plaintiff’s physical limitations: because Joyce’s description was inconsistent with the record. See

R&R 7, ECF No. 17. Judge Hart also referenced in detail portions of the record that conflicted

with Joyce’s description. R&R at 7-8. Judge Hart properly found that the ALJ’s assessment of

Joyce’s report was supported by substantial evidence and that the record supported such

determination. See Social Security Ruling (“SSR”) 06-03p, 2006 SSR LEXIS 5 at *5; Burnett v.




                                                 3
                                              010319
Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000) (explaining that an ALJ must

consider all non-medical evidence and explain why it rejects or accepts such testimony).

       Plaintiff further argues that if the ALJ was unclear regarding the basis of Joyce’s opinion,

she should have requested a clarification from Joyce regarding Marple’s mental residual

functional capacity. Plaintiff quotes Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004), from

the United States Court of Appeals for the Seventh Circuit to support the proposition that the

ALJ should have requested clarification from Joyce because of some uncertainty regarding

Joyce’s basis. In Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004), the Seventh Circuit

explained that an ALJ has a duty to solicit additional information to flesh out an opinion for

which the medical support is not readily discernable. However, besides a conclusory statement

that the ALJ should have requested clarification from Joyce, Plaintiff fails to develop an

argument as to how a failure to gather additional medical information prejudiced him or caused

the ALJ’s opinion to lack evidentiary support. Moreover, the ALJ did not ignore Joyce’s opinion,

but instead considered that opinion with the evidence in the record to determine that Joyce’s

opinion was entitled to little weight.

       Upon review of the record, this Court agrees that the ALJ properly weighed the opinion

evidence; therefore, Judge Hart did not err in determining that substantial evidence supports the

ALJ’s assessment of Joyce’s report. Plaintiff’s objections are overruled.

   B. The ALJ’s symptom evaluation was not in error.

       Plaintiff next argues that there were several errors with the ALJ’s symptom evaluation

that compel reversal. Plaintiff references three aspects of the symptom evaluation that were

allegedly done in error.




                                                 4
                                              010319
       First, Plaintiff contends that the ALJ’s reference to the conservative treatment was

improper. Despite Plaintiff’s suggestions these aspects of the ALJ’s symptom evaluation were

not in error. The ALJ was permitted to note that Plaintiff’s treatment was conservative in nature

because regulations instruct the ALJ to consider several factors, specifically including the

claimant’s medical treatment history.

       Next, Plaintiff challenges Judge Hart’s reference to Plaintiff receiving minimal mental

health treatment because if the ALJ was concerned about this, she should have questioned

Plaintiff about it. As the ALJ noted, there was no evidence of any inpatient psychiatric treatment

being needed or recommended. Judge Hart highlighted the lack of a mental health history in the

record and noted that Plaintiff saw his mental health provider no more than every three or four

months and had never had a hospitalization or partial hospitalization for mental health

symptoms. It does not appear that the ALJ had any concerns with the minimal amount of mental

health treatment. Rather, the ALJ reviewed the record of mental health treatment and determined

that there was not substantial evidence to support a finding of disability due to mental illness.

       Finally, Plaintiff argues, contrary to Judge Hart’s finding, that the ALJ failed to conduct a

proper pain analysis because the ALJ allegedly failed to explain how she considered Marple’s

side-effects of medications and difficulties with daily activities in determining his functional

limitations. In the R&R, Judge Hart notes that the ALJ explained how Plaintiff’s reported

symptom-related functional limitations and restrictions were not consistent with the medical and

other evidence, as required by SSR 16-3p. Judge Hart includes a quotation from the ALJ’s

decision where the ALJ considered and explained her rationale for finding Plaintiff’s subjective

complaints not consistent with the record. Plaintiff, argues further that the ALJ needed to explain

how she considered Plaintiff’s side-effects of medications and difficulties with daily activities in



                                                 5
                                              010319
determining his functional limitations pursuant to SSR 96-8p. Contrary to Plaintiff’s arguments,

the ALJ did consider these side-effects and found them “not entirely consistent with the medical

evidence and other evidence in the record . . . .” R. 16-17. 1 Therefore, as Judge Hart states in the

R&R, “[a]s a whole, the ALJ’s obligation as described in SSR 16-3p was adequately fulfilled.”

R&R at 13.

       Upon de novo review of these objections, this Court finds no error by either Judge Hart

or the ALJ, and the objections are overruled.

IV.    CONCLUSION

       After de novo review, this Court agrees with Judge Hart that the ALJ’s decision denying

disability insurance benefits is supported by substantial evidence. Plaintiff’s objections to the

R&R are overruled, and the R&R is adopted. The Request for Review is denied, and the decision

of the Commissioner of the Social Security Administration is affirmed. A separate order follows.




                                                BY THE COURT:




                                                /s/ Joseph F. Leeson, Jr.
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge




1
       Citations to specific documents in the administrative record are listed as “R. __.” ECF No.
7.

                                                   6
                                                010319
